By the Court.
The request for instruction made by the libellee was rightly refused. It did not relate to any matter involved in the issue before the jury, or in regard to which the libellee could properly ask for instructions. Nor was it material that the jury should be informed concerning the course to be pursued in the event that they again returned into court without being able to agree on a verdict. We can see no foundation for the suggestion that the libellee’s case may have been prejudiced by the refusal of the court to give irrelevant and immaterial instructions. Exceptions overruled.